—Appeal from order insofar as it denied reargument unanimously dismissed and order affirmed without costs. Memorandum: We affirm that part of the order that denied petitioner’s motion for summary judgment without prejudice. The appeal from that part of the order that denied petitioner’s motion to reargue a prior motion is dismissed. An order denying a motion to reargue is not appealable (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984; Siegel, Practice Commentaries, McKinney’s *974Cons Laws of NY, Book 7B, CPLR C2221:9, at 185). (Appeal from Order of Genesee County Surrogate’s Court, Morton, S.— Reargument.) Present—Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.